                                                          JS-6

 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                              EASTERN DIVISION
11   JAMES PLAS SAMS,          ) No. 5:19-cv-01538-ODW (JDE)
                               )
12               Plaintiff,    )
                               ) JUDGMENT
13            v.               )
                               )
14   CALIFORNIA DEPARTMENT OF ))
     CORRECTIONS AND           )
15                             )
     REHABILITATION, et al.,
                               )
16                             )
                 Defendants.   )
17
18         Pursuant to the Order Accepting Findings and Recommendations of the
19   United States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that this action is dismissed with
21   prejudice.
22
23   Dated: January 31, 2020
24                                          ______________________________
25                                          OTIS D. WRIGHT, II
                                            United States District Judge
26
27
28
